Citation Nr: 0730734	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-25 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hip 
disability, to include as secondary to service-connected low 
back syndrome with herniated intervertebral disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1964.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that the veteran's bilateral hip 
disability, initially demonstrated years after service, is 
the result of a disease or injury in service, or was caused 
or aggravated by a service-connected disability.


CONCLUSION OF LAW

Bilateral hip disability was not incurred in or aggravated by 
active military service, may not be presumed to have been so 
incurred or aggravated, and is not proximately due to or 
chronically aggravated by a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio, 16 Vet. App. at 187.  
The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The November 2004 letter informed him that additional 
information or evidence was needed to support his claim, and 
advised him of the division of responsibility between him and 
VA in obtaining such evidence.  See Pelegrini II, at 120-121.  

To the extent the November 2004 letter was deficient in any 
respect, such error was corrected by the additional notice 
sent to the veteran in March 2006.  The veteran was provided 
with notification of disability ratings and effective date 
matters.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The letter again informed him of the information or evidence 
was needed to support his claim, and asked him to send the 
information or evidence to VA.  He was then provided time to 
respond, and his claim was readjudicated via a supplemental 
statement of the case issued in June 2006.  The Board 
concludes that no prejudice to the veteran will result in 
proceeding with the issuance of a final decision.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).

In addition, since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
19 Vet. App. at 473.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records, post 
service VA treatment reports, and requested private medical 
records, are in the file.  The veteran has at no time 
referenced outstanding medical records that he wanted VA to 
obtain or that he felt were relevant to the claim.  The 
veteran was also accorded two separate VA examinations in 
March 2005 and December 2005.  See 38 C.F.R. § 3.159(c)(4) 
(2007).  These examinations are sufficient to base a 
decision.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006). 

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes, but is not limited 
to: the veteran's contentions; service medical records; VA 
treatment records; private treatment records; and hearing 
testimony.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the veteran.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002).  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303 (d) 
(2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See 38 C.F.R. § 3.310(a) 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a non-service-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The veteran contends that he has bilateral hip disability, to 
include as secondary to his service-connected low back 
syndrome with herniated intervertebral disc.  After a 
thorough review of the veteran's claims folder, the Board has 
determined that bilateral hip disability does exist, but is 
not directly related to service, or secondarily due to, or 
aggravated by, the veteran's service-connected disability.

VA treatment records reveal that X-ray examination in May 
1981 suggested right hip avascular necrosis.  Bilateral hip 
avascular necrosis was diagnosed in June 1981, when there was 
collapse of the right femoral head and the central portion of 
the left femoral head was sclerotic.  Private treatment 
records show that the veteran was examined in March 1985 and 
was diagnosed to have avascular necrosis of the femoral 
heads, bilaterally.  He underwent a right total hip 
arthroplasty in March 1985.  The veteran was also diagnosed 
with degenerative joint disease of the left hip and underwent 
a left total hip arthroplasty in April 2005.

However, the evidence does not support the claim that the 
veteran's bilateral hip disability is secondary to his 
service-connected low back disorder.  Service connection has 
been established for low back syndrome with herniated 
intervertebral disc of L5-S1, postoperative.  The veteran was 
afforded a VA examination in March 2005.  The examiner 
diagnosed the veteran with bilateral hip degenerative changes 
related to avascular necrosis of bilateral femoral heads.  
The examiner concluded that the veteran's condition was not 
related to his service-connected low back disability and 
instead opined other etiological reasons.

The veteran was afforded another VA examination in December 
2005 that expressly focused on the relationship between the 
veteran's service-connected low back disorder and the 
bilateral hip disorder.  After reviewing the claims file and 
medical record, the examiner confirmed the veteran's 
treatment and surgery and concluded that the low back pain or 
herniated disc does not cause hip avascular necrosis, nor 
aggravate the hip avascular necrosis.  Therefore, the 
examiner's conclusion is that the service-connected low back, 
a disorder did not cause the bilateral hip avascular 
necrosis, aggravate the avascular necrosis, or aggravate the 
hip degenerative changes.  However, because the veteran 
denied steroid use, alcohol use, and diving under water 
frequently, the cause of the veteran's bilateral avascular 
necrosis was unknown.

The outpatient treatment and associated medical records from 
Veterans Affairs Medical Center Milwaukee, Wisconsin, dated 
from 1968, associated with the claims file, also fail to 
provide a nexus between the veteran's service-connected 
disorder and the veteran's bilateral hip disorder.

In view of the evidence presented, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for a bilateral hip disorder as secondary to the veteran's 
service-connected low back disorder.  The veteran has failed 
to show that the bilateral hip condition was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2007).

Although not requested by the veteran, the Board still has a 
duty to examine whether the veteran's bilateral hip disorder 
was a direct result from a personal injury suffered or 
disease contracted in line of duty in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The veteran's service medical records are negative for any 
complaints or treatment for hip avascular necrosis or 
degenerative joint disease.  The veteran's October 1961 
enlistment and July 1964 separation medical examinations 
noted no abnormalities.  Both examinations indicated that the 
veteran's lower extremities were normal. 

The medical evidence of record does not show that the veteran 
sought treatment for any hip condition immediately within one 
year of discharge from service, or for years thereafter.  
Although the veteran has reported treatment since the 1970's 
at a private medical facility, he stated in December 2004 
that such treatment records had been destroyed.  VA treatment 
records dated from 1968 reveal the veteran initially 
complained of right hip pain in May 1981 when X-ray 
examination suggested right hip avascular necrosis.  
Bilateral hip avascular necrosis was initially diagnosed in 
June 1981, when there was collapse of the right femoral head, 
and the central portion of the left femoral head was 
sclerotic.  The impression was that the avascular necrosis of 
the right femoral head with mild amount of collapse, was 
probably secondary to alcohol.  There is an over-a-decade 
evidentiary gap in this case between active service and the 
earliest complaints of a hip disorder.  In this regard, the 
Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (2007) 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a hip disorder is itself evidence which tends to show that 
the veteran's bilateral hip disorder did not have its onset 
in service or for many years thereafter.

In consideration of all evidence presented, the Board finds 
that the veteran's bilateral hip condition did not manifest 
in service or within one year thereafter.  The evidence does 
not meet the criteria for direct service connection.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not meet the criteria for secondary service connection or 
direct service connection.  Though the veteran has 
established that he currently suffers from bilateral hip 
disability, without a medical nexus to link his bilateral hip 
disorder to service, or his service-connected low back 
disorder, service connection cannot be established.  Thus, 
the veteran's claim also fails.  See 38 C.F.R. § 3.310(a) 
(2007); see also Allen, supra.  As there is no approximate 
balance of positive and negative evidence, the benefit of the 
doubt provision does not apply. See 38 U.S.C.A § 5107(b) 
(West 2002).


ORDER

Entitlement to service connection for a bilateral hip 
disability, to include as secondary service-connected low 
back syndrome with herniated intervertebral disc, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


